          Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 1 of 7



                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/9/2020


 UNITED STATES OF AMERICA,
                                                                 No. 15-cr-334 (RA)
                       v.
                                                                 MEMORANDUM
 GERALD TISDALE,                                                OPINION & ORDER

                              Defendant.


RONNIE ABRAMS, United States District Judge:

       On August 9, 2020, Defendant Gerald Tisdale filed a motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of COVID-19. See

Dkt. 186. The Government opposes the request. See Dkt. 188. For the reasons that follow, Mr.

Tisdale’s motion is denied.

                                           BACKGROUND

       In February 2016, Mr. Tisdale pled guilty to a conspiracy to possess with intent to distribute

heroin. See Def. Mot. at 8; Gov’t Opp’n at 2. In July 2016, he was sentenced to 120 months

imprisonment. See Def. Mot. at 10; Gov’t Opp’n at 2. At the time of his sentencing, Mr. Tisdale

had previously served a 20-year sentence for a similar crime, specifically in connection with a

narcotics conspiracy in which he was “the leader of a crack organization operating in East Harlem”

that “sold thousands of vials of crack daily, had numerous weapons to protect its trade, and did

real damage to that community.” See Dkt. 131 (“Sentencing Tr.”) at 26-27; see also Def. Mot. at

8. Separate from that conviction, Mr. Tisdale also has an additional prior narcotics conviction.

See Gov’t Opp’n at 2. During the July 2016 sentencing proceeding, the Court specifically noted

the “harm to the community [caused] by Mr. Tisdale’s criminal conduct,” explaining that, for at
            Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 2 of 7


least three years, he had run a “drug-trafficking organization in Harlem that trafficked in large,

multikilogram quantities of heroin,” which, it explained, is “not a victimless crime.” Sentencing

Tr. at 28. The Court continued by stating that crimes such as these “destroy neighborhoods and

the people in them,” “create[] drug addiction, spawn[] violence, and destroy[] people and families

and communities.” Id. at 28-29. The Court also noted that Mr. Tisdale “played an important role

in that destructive process.” Id. at 29.

         Mr. Tisdale is currently housed at FCI Schuylkill, see Def. Mot. at 1 n.1, and his scheduled

release date is December 24, 2023, see id. at 6, 11. 1

         Mr. Tisdale, a 49-year-old man, maintains that he suffers from “a chronic history of

hypertension and high cholesterol,” and that he is “designated by the Bureau of Prisons [‘BOP’]

for chronic care.” Def. Mot. at 4-5. He further asserts that, for his chronic hypertension, he is

administered “Hydrochlorothiazide” each day.                   See id.     Mr. Tisdale also states that he is

administered medication for a “chronic thyroid condition,” as well as for “arthritis in his knee.”

Id. at 5. Nonetheless, the instant application appears to be based primarily on Mr. Tisdale’s

hypertension. See id. at 6.

         In April 2020, Mr. Tisdale submitted a pro se request for compassionate release to the

Warden at FCI Loretto, where he was housed at the time. See Def. Mot. at 1 n.1; Gov’t Opp’n at

3. The BOP denied that request on April 28, 2020. See Def. Mot. at 13; Gov’t Opp’n at 3. On

August 7, 2020, Mr. Tisdale’s counsel also submitted a compassionate release request to the

Warden at FCI Schuylkill, seeking that the “Warden file a motion with the United States District

Court for the Southern District of New York for a reduction pursuant to 18 U.S.C. §

3582(c)(1)(A).” See Mot. at 1 n.1; Gov’t Opp’n at 3.


1
  Mr. Tisdale states on page 1 of his motion that his release date is August 24, 2023, see Def. Mot. at 1, but the
Court assumes this to be an error, as he states elsewhere that his projected release date is December 24, 2023, see id.
at 6, 11, and the Government concurs with the December 2023 date, see Gov’t Opp’n at 8.


                                                           2
            Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 3 of 7


       On August 9, 2020, Mr. Tisdale filed his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), see Dkt. 186, and on August 14, 2020, the Government filed its opposition, see

Dkt. 188.

                                          DISCUSSION

       It is well established that “[a] court may not modify a term of imprisonment once it has

been imposed except pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020). Under 18 U.S.C. § 3582(c)(1)(A), however, a court may reduce a term of

imprisonment––including by “impos[ing] a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment”––where

(1) “extraordinary and compelling reasons” exist to “warrant such a reduction,” (2) the reduction

is “consistent with applicable policy statements issued by the Sentencing Commission,” and (3)

the reduction is supported by the factors set forth in 18 U.S.C. § 3553(a), to the extent such factors

apply. See 18 U.S.C. § 3582(c)(1)(A). A court may do so “upon motion of the defendant” either

“after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf” or after “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” See 18

U.S.C. § 3582(c)(1)(A).

       As mentioned, Mr. Tisdale filed an internal request for compassionate release with the

BOP, which was denied on April 28, 2020. See Def. Mot. at 13; Gov’t Opp’n at 3. Mr. Tisdale’s

counsel also submitted a second internal request to the Warden at FCI Schuylkill on August 7,

2020. See Mot. at 1 n.1; Gov’t Opp’n at 3. Presumably based on the April 2020 internal request,

the Government concedes that Mr. Tisdale “has exhausted his administrative remedies” pursuant

to 18 U.S.C. § 3582(c)(1)(A). See Gov’t Opp’n at 3. There is thus no dispute that this Court has

jurisdiction to hear his motion.



                                                  3
           Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 4 of 7


        Turning to the merits of Mr. Tisdale’s motion, the Court cannot conclude that

compassionate release is warranted. To award Mr. Tisdale the relief he seeks, the Court must find

that “extraordinary and compelling reasons warrant” compassionate release, consider the factors

set forth in 18 U.S.C. § 3553(a), and ensure that release is consistent with the Sentencing

Commission’s policy statements. See 18 U.S.C. § 3582(c)(1)(A)(i). While the statute does not

define “extraordinary and compelling reasons,” “Congress tasked the Sentencing Commission

with identifying the circumstances that are sufficiently extraordinary and compelling to justify a

reduction in sentence.” United States v. Butler, No. 19-cr-834-10 (PAE), 2020 WL 1689778, at

*1 (S.D.N.Y. Apr. 7, 2020). The relevant policy statement provides four general circumstances

that constitute “extraordinary and compelling reasons”: the “medical condition of the defendant,”

“age of the defendant,” “family circumstances,” and “other reasons.” U.S.S.G. § 1B1.13 cmt. n.1.

As pertinent here, the policy statement provides that a “medical condition” warranting release

includes, among other things, one where the defendant is “suffering from a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The defendant must also show, however, that

he is “not a danger to the safety of any other person or to the community[.]” U.S.S.G. § 1B1.13(2).

Ultimately, it is the defendant’s “burden to show he is entitled to a sentence reduction.” United

States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020).

        As noted above, Mr. Tisdale is 49 years old and maintains that he suffers from “a chronic

history of hypertension and high cholesterol,” among other things. 2 Def. Mot. at 4; see also id. at


2
 The Court does not address Mr. Tisdale’s other asserted medical conditions, such as his “chronic thyroid
condition” or his arthritis, because Mr. Tisdale concedes that “there is no data which suggests that a thyroid
condition is a pre-existing medical gateway condition that places a person at greater risk of contracting the
COVID-19 infection,” see Def. Mot. at 5-6, nor does he otherwise mention his arthritis in connection with this
application.


                                                      4
          Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 5 of 7


11 (asserting that Mr. Tisdale suffers from “chronic hypertension”). Courts in this district have

held that hypertension may establish an “extraordinary and compelling reason” warranting release.

See, e.g., United States v. Gonzalez, No. 05-CR-1292 (JMF), 2020 WL 2766048, at *1 (S.D.N.Y.

May 28, 2020) (granting compassionate release motion where defendant suffered from “chronic

hypertension and obesity”); United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481,

at *9 (S.D.N.Y. Apr. 20, 2020) (granting compassionate release motion where defendant suffered

from “hypertension, . . . high blood pressure, and high cholesterol”).            The Government

acknowledges that Mr. Tisdale’s hypertension, in general, “places him in a category of potentially

heightened risk for COVID-19,” but argues that his “particular condition,” as well as “the

circumstances at FCI Schuylkill,” “do not warrant a finding of extraordinary and compelling

circumstances.” Gov’t Opp’n at 6. Even assuming that Mr. Tisdale’s hypertension may constitute

an “extraordinary and compelling reason,” however, the Section 3553(a) factors nonetheless weigh

against granting his request.

       Pursuant to § 3553(a), a court must consider the following factors in imposing a sentence:

(1) “the nature and circumstances of the offense and the history and characteristics of the

defendant”; (2) “the need for the sentence imposed” to “reflect the seriousness of the offense,”

“promote respect for the law,” “provide just punishment for the offense,” “afford adequate

deterrence to criminal conduct,” “protect the public from further crimes of the defendant,” and

“provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the more effective manner”; (3) “the kinds of sentences available”; (4)

“the kinds of sentence and the sentencing range established” for the applicable offense category as

set forth in the guidelines; (5) “any pertinent policy statement . . . by the Sentencing Commission”;

(6) “the need to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct”; and (7) “the need to provide restitution to any



                                                 5
          Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 6 of 7


victims of the offense.” 18 U.S.C. § 3553(a). “Application of the § 3553(a) factors requires an

assessment of whether the relevant factors outweigh the ‘extraordinary and compelling reasons’

warranting compassionate release and whether compassionate release would undermine the goals

of the original sentence.” United States v. Daugerdas, No. 09-CR-581, 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (alterations, internal quotation marks, and citation omitted).

        Here, the § 3553(a) factors weigh against granting Mr. Tisdale’s motion. Most importantly,

the Court cannot conclude that Mr. Tisdale is “not a danger to the safety of . . . the community[.]”

U.S.S.G. § 1B1.13(2). As Mr. Tisdale acknowledges, “[t]here is no question that [he] was involved

in serious criminal conduct.” Def. Mot. at 16. Indeed, as the Court noted at sentencing, Mr.

Tisdale’s criminal conduct resulted in serious harm to the community, as he “ran a drug-trafficking

organization in Harlem that trafficked in large, multikilogram quantities of heroin.” Sentencing

Tr. at 28. This type of crime, the Court explained, “destroy[s] neighborhoods and the people in

them,” “creates drug addiction, spawns violence, and destroys people and families and

communities,” and Mr. Tisdale “played an important role in that destructive process.” Id. at 28-

29. In imposing a sentence of 120 months––below the applicable Guidelines range––the Court

balanced the “very serious crime” Mr. Tisdale had committed and “the harm to the community”

with the fact that Mr. Tisdale was a “flawed but also beloved man who grew up amidst a malaise

of poverty, crime, and drugs.” See id. at 29-30. Notably, however, Mr. Tisdale engaged in such

serious criminal activity after he had finished serving a substantial sentence for a prior, similar

conviction. Moreover, although the Court is pleased to hear that Mr. Tisdale has completed BOP

“re-entry courses and anti-recidivism programs” while incarcerated, it is nonetheless unpersuaded

by his assertions that his “institutional records indicate that he poses no risk to the general public.”

See Def Mot. at 11. A grant of compassionate release here would be inconsistent with the

Sentencing Commission’s applicable policy statements. Although the Court is sympathetic to his



                                                   6
           Case 1:15-cr-00334-RA Document 189 Filed 09/09/20 Page 7 of 7


medical condition and the heightened risk of harm that the virus might pose if he were to contract

it, the relevant § 3553(a) factors “outweigh [any] ‘extraordinary and compelling reasons’

warranting compassionate release,” and an early release “would undermine the goals of [Mr.

Tisdale’s] sentence.” Ebbers, 432 F. Supp. 3d at 430-31. Accordingly, Mr. Tisdale’s motion for

compassionate release is denied.

                                         CONCLUSION

         For the foregoing reasons, Mr. Tisdale’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is denied. The Clerk of Court is respectfully directed to terminate the motion

pending at Dkt. 186. Mr. Tisdale’s counsel shall mail a copy of this Order to him.

SO ORDERED.

Dated:      September 9, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge




                                                 7
